 

Case 1:20-cv-08401-AJN Document 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Allstar Marketing Group, LLC,

Plaintiff,

4utoto, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

Filed 12/08/20 Page 1of1

| USDC SDNY

POCUMENT :
ELECTRONICALLY FILED
DATE FILED: 1778/20

       

 

20-cv-8401 (AJN)

SEALED ORDER

By October 29, 2020, Plaintiff shall provide a status update in the above-captioned.

matter, addressing, among other things, whether the Defendants have been served and whether

there is good cause to maintain the case sealed. Ifthe Court has not heard from Plaintiff by then,

it will unseal the case.

SO ORDERED.

Dated: October 28, 2020

Bs Q.ibgor

 

New York, New York

ALISON J.NATHAN

United States District Judge

 

 
